Citation Nr: 0511619	
Decision Date: 04/25/05    Archive Date: 05/03/05

DOCKET NO.  03-04 420	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Whether the appellant filed a timely appeal from a March 
5, 2001, rating decision wherein the RO denied entitlement to 
an evaluation in excess of 30 percent for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to an evaluation in excess of 30 percent for 
PTSD.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Mark J. Swiatek, Counsel


INTRODUCTION

The veteran had active military service from January 1964 to 
January 1968, and from September 1974 to September 1976.  

This matter is on appeal to the Board of Veterans' Appeals 
(Board) from the Department of Veterans Affairs (VA) Regional 
Office (RO) in Cleveland, Ohio.

The veteran appeared for a videoconference hearing at the RO 
in June 2004, with the undersigned Veterans Law Judge sitting 
in Washington, DC.  Because of a malfunction in the recording 
equipment there is no transcript of the testimony.  In 
November 2004 the Board offered the veteran another hearing.  
In December 2004 he advised the Board that he did not wish to 
appear at a hearing and asked that the Board consider his 
case on the evidence of record.  

The issue of entitlement to an increased rating for PTSD is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  The RO issued a rating decision on March 5, 2001, wherein 
it denied entitlement to an evaluation in excess of 30 
percent for PTSD.

2.  In February 2002 the veteran filed a notice of 
disagreement with the March 5, 2001 RO determination, and on 
August 15, 2002, the RO issued a statement of the case and 
appeal instructions.

3.  The veteran's correspondence received at the RO on 
October 16, 2002, liberally construed did constitute a timely 
request for extension of time to file a substantive appeal 
from the March 5, 2001, rating decision; the RO received the 
VA Form 9 on November 15, 2002.


CONCLUSION OF LAW

A substantive appeal of the March 5, 2001, rating decision 
wherein the RO denied entitlement to an increased evaluation 
for PTSD was timely filed.  38 U.S.C.A. §§ 501, 7105, 7108 
(West 2002); 38 C.F.R. §§ 20.200, 20.202, 20.302, 20.1103 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The record shows that the RO issued a decision in September 
1997 wherein it denied entitlement to an evaluation in excess 
of 30 percent for PTSD.  The RO issued notice in September 
1997.  In July 2000, the RO received the veteran's next claim 
for an increased evaluation.

On March 5, 2001, the RO denied entitlement to an increased 
evaluation for PTSD and issued notice on March 28, 2001.  The 
RO received the veteran's notice of disagreement on February 
11, 2002, and issued a statement of the case on August 15, 
2002.

On October 16, 2002, the RO received a statement from the 
representative dated October 15, 2002, with an attached copy 
of the veteran's VA Form 21-4138 dated October 11, 2002, 
wherein he stated that he had received the statement of the 
case and requested "more time to prepare my case".  He 
noted that the 60th day of the time limit to appeal would be 
October 15, 2002.  

The next day the RO received another statement from the 
representative dated October 16, 2002, with a copy of the 
veteran's October 11, 2002, VA Form 21-4138. 

The RO notified the veteran by letter dated November 14, 
2002, that his October 11, 2002, correspondence was construed 
as a substantive appeal, that it was deemed untimely, as it 
had not been received until October 16, and that receipt by 
his representative was not the equivalent of receipt by VA.  
The RO received a completed VA Form 9, dated November 8, 
2002, on November 15, 2002.  The RO issued another notice 
letter on January 7, 2003, that explained again that the 
attempted appeal was untimely as it had been received after 
the appeal period expired. 

The veteran argued in December 2002 correspondence that the 
delay in receipt was not his fault, and that the he had made 
a timely request for additional time to prepare the appeal 
according to the instruction sheet that was a part of the VA 
Form 9.  In January 2003, he argued that the date he had sent 
the facsimile transmission, October 11, 2002, should be 
accepted as the postmark date.  


Criteria

The Statement of the Case will be forwarded to the appellant 
at the latest address of 
record and a separate copy provided to his or her 
representative (if any).  With the Statement of the Case, the 
appellant and the representative will be furnished 
information on the right to file, and time limit for filing, 
a Substantive Appeal; information on hearing and 
representation rights; and a VA Form 9, ``Appeal to Board of 
Veterans' Appeals.''  38 C.F.R. § 19.30.

The agency of original jurisdiction may close the appeal 
without notice to an appellant or his or her representative 
for failure to respond to a Statement of the Case within the 
period allowed. 

However, if a Substantive Appeal is subsequently received 
within the 1-year appeal period (60-day appeal period for 
simultaneously contested claims), the appeal will be 
considered to be reactivated.  38 C.F.R. § 19.32.

Whether a Notice of Disagreement or Substantive Appeal has 
been filed on time is an appealable issue.  If the claimant 
or his or her representative protests an adverse 
determination made by the agency of original jurisdiction 
with respect to timely filing of the Notice of Disagreement 
or Substantive Appeal, the claimant will be furnished a 
Statement of the Case.  38 C.F.R. § 19.34.

All claimants have the right to appeal a determination made 
by the agency of original jurisdiction that the Board does 
not have jurisdictional authority to review a particular 
issue.  This includes questions relating to the timely filing 
and adequacy of the Notice of Disagreement and the 
Substantive Appeal.  Subject to review by courts of competent 
jurisdiction, only the Board of Veterans' Appeals will make 
final decisions with respect to its jurisdiction.  38 C.F.R. 
§ 20.101.

An appeal consists of a timely filed Notice of Disagreement 
in writing and, after a Statement of the Case has been 
furnished, a timely filed Substantive Appeal. 38 C.F.R. 
§ 20.200.

A Substantive Appeal consists of a properly completed VA Form 
9,  "Appeal to Board of Veterans' Appeals," or 
correspondence containing the necessary information.  If the 
Statement of the Case and any prior Supplemental Statements 
of the Case addressed several issues, the Substantive Appeal 
must either indicate that the appeal is being perfected as to 
all of those issues or must specifically identify the issues 
appealed.  The Substantive Appeal should set out specific 
arguments relating to errors of fact or law made by the 
agency of original jurisdiction in reaching the 
determination, or determinations, being appealed. 

To the extent feasible, the argument should be related to 
specific items in the Statement of the Case and any prior 
Supplemental Statements of the Case. 

The Board will construe such arguments in a liberal manner 
for purposes of determining whether they raise issues on 
appeal, but the Board may dismiss any appeal which fails to 
allege specific error of fact or law in the determination, or 
determinations, being appealed.  The Board will not presume 
that an appellant agrees with any statement of fact contained 
in a Statement of the Case or a Supplemental Statement of the 
Case which is not specifically contested.  Proper completion 
and filing of a Substantive Appeal are the last actions the 
appellant needs to take to perfect an appeal.  38 C.F.R. 
§ 20.202.

The Notice of Disagreement and Substantive Appeal must be 
filed with the Department of Veterans Affairs office from 
which the claimant received notice of the determination being 
appealed unless notice has been received that the applicable 
Department of Veterans Affairs records have been transferred 
to another Department of Veterans Affairs office.  In that 
case, the Notice of Disagreement or Substantive Appeal must 
be filed with the Department of Veterans Affairs office which 
has assumed jurisdiction over the applicable records. 
38 C.F.R. § 20.300.

Except in the case of simultaneously contested claims, a 
Substantive Appeal must be filed within 60 days from the date 
that the agency of original jurisdiction mails the Statement 
of the Case to the appellant, or within the remainder of the 
1-year period from the date of mailing of the notification of 
the determination being appealed, whichever period ends 
later.  The date of mailing of the Statement of the Case will 
be presumed to be the same as the date of the Statement of 
the Case and the date of mailing the letter of notification 
of the determination will be presumed to be the same as the 
date of that letter for purposes of determining whether an 
appeal has been timely filed.  38 C.F.R. § 20.302.

An extension of the 60-day period for filing a Substantive 
Appeal, or the 60-day period for responding to a Supplemental 
Statement of the Case when such a response is required, may 
be granted for good cause. 

A request for such an extension must be in writing and must 
be made prior to expiration of the time limit for filing the 
Substantive Appeal or the response to the Supplemental 
Statement of the Case.  

The request for extension must be filed with the Department 
of Veterans Affairs office from which the claimant received 
notice of the determination being appealed, unless notice has 
been received that the applicable records have been 
transferred to another Department of Veterans Affairs office.  
A denial of the request for extension may be appealed to the 
Board.  38 C.F.R. § 20.303.

A determination on a claim by the agency of original 
jurisdiction of which the claimant is properly notified is 
final if an appeal is not perfected as prescribed in Rule 302 
(§ 20.302 of this part).  38 U.S.C.A. § 7105; 38 C.F.R. 
§ 20.1103.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3 
(2004).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When, after consideration of all of the evidence 
and material of record in an appropriate case before VA, 
there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  


Analysis

Preliminary Matter: Duties to Notify & to Assist

At the outset, it should be noted that on November 9, 2000, 
the President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  

This law eliminates the concept of a well-grounded claim, 
redefines the obligations of VA with respect to the duty to 
assist, and supersedes the decision of the CAVC in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, 14 Vet. App. 174 (2000) (per curiam order), which had 
held that VA cannot assist in the development of a claim that 
is not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, Pub. L. No. 106-475, §7(b), 114 Stat. 2096, 2099-2100 
(2000), 38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions).

On August 29, 2001, the final regulations implementing the 
VCAA were published in the Federal Register.  The portion of 
these regulations pertaining to the duty to notify and the 
duty to assist are also effective as of the date of the 
enactment of the VCAA, November 9, 2000.  66 Fed. Reg. 
45,620, 45,630-32 (August 29, 2001) (codified mainly at 38 
C.F.R. § 3.159).

The Board, however, is satisfied that all necessary 
development pertaining to the issue of timeliness of appeal 
has been completed.  The Board is confident in this 
assessment because the evidence as presently constituted is 
sufficient in establishing a grant of the benefit sought on 
appeal by the veteran, that is a determination that his 
appeal from a March 5, 2001, rating decision was timely 
filed.  

Therefore, any outstanding development not already conducted 
by VA is without prejudice; hence, any deficiencies in the 
duties to notify and to assist constitute harmless error.  
The question here is arguably a purely legal question that 
the VCAA would not affect.  See for example Dela Cruz v. 
Principi, 15 Vet. App. 143, 149 (2001), see also Beyrle v. 
Brown, 9 Vet. App. 24 (1996) holding that the issue of 
whether the appellant has filed a substantive appeal is an 
issue of law, which the United States Court of appeals for 
Veterans Claims (CAVC) reviews de novo.  In any event, the 
Board finds no deficiency from the perspective of duty to 
assist. 

Additional development by the Veterans Benefits 
Administration Appeals Management Center (VBA AMC) would only 
serve to further delay resolution of the claim.  Bernard, 
supra.


Timeliness of Appeal

The issue for the Board is whether the veteran filed a timely 
substantive appeal of the March 5, 2001, RO rating decision.  
The law and implementing regulations are precise in requiring 
that an appeal must include a timely notice of disagreement 
and, after receipt of a statement of the case, a timely filed 
substantive appeal.  38 U.S.C.A. §§ 7105, 7108; 38 C.F.R. 
§ 20.200. 

The Board observes initially that nothing in the record would 
clearly serve to justify tolling of the time period for 
filing a substantive appeal.  See for example Tablazon v. 
Brown, 8 Vet. App. 359, 361 (1995) (failure to provide a 
statement of the case after receiving a notice of 
disagreement); Hauck v. Brown, 6 Vet. App. 518, 519 (1994) 
(failure to provide notification of denial tolls period to 
file a notice of disagreement); Kuo v. Derwinski, 2 Vet. App. 
662, 666 (1992) (failure to send statement of the case to 
accredited representative tolled 60 day period to respond) 
and Ashley v. Derwinski, 2 Vet. App. 307, 311 (1992) 
(evidence sufficient to rebut presumption of administrative 
regularity for mailing of appeal notice).  

None of these apply to the facts at hand regarding the March 
5, 2001, rating decision.  There is no argument that the 
appellant did not receive adequate notice and appeal rights 
as provided in the regulations in effect at that time.  Nor 
does the veteran argue that he was the victim of bad advice 
or misinformation regarding the claim.  See, for example, 
Bone v. Brown, 9 Vet. App. 446 (1996); Walker v. Brown, 8 
Vet. App. 356 (1995); Lozano v. Derwinski, 1 Vet. App. 184, 
186 (1991).  There has been no argument in support of the 
claim to justify a belief there was misinformation or other 
dilatory action by VA.  See McCay v. Brown, 106 F.3d 1577, 
1582 (Fed. Cir. 1997) and Elsevier v. Derwinski, 1 Vet. App. 
150, 153-55 (1991), interpreting Irwin v. Department of 
Veterans Affairs, 498 U.S. 89, 95-96 (1990), see also Bailey 
v. West, 160 F.3d 1360 (Fed. Cir. 1998).  

It is clear that a claimant must file a jurisdictional-
conferring VA Form 9, or correspondence containing the 
necessary information, within the remainder of the one-year 
period from the date the notification of the RO decision was 
mailed or 60 days from the date of the statement of the case, 
whichever period is later.  38 U.S.C.A. § 7105(d)(3); 38 
C.F.R. § 20.302(b); Fenderson v. West, 12 Vet. App. 119 
(1999); Archbold v. Brown, 9 Vet. App. 124, 132 (1996).  This 
affords the appellant the opportunity to consider the reasons 
for an adverse RO decision and to formulate and present 
specific arguments with respect to the decision.  38 C.F.R. § 
20.202; Roy v. Brown, 5 Vet. App. 554 (1993).  The statement 
of the case frames the Agency's view of the case, and is 
meant to assist the veteran in gaining every benefit that can 
be supported in law.  

The veteran is also required to file a substantive appeal.  
See 38 U.S.C. § 7105(d)(3) (1994) ("Claimant should set out 
specific allegations of error in fact and law, such 
allegations related to specific items in the statement of the 
case").  See Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 
2000).  The November 2002 VA Form 9 meets the essential 
criteria. 

The benefits sought on appeal must be clearly identified.  
See Hamilton v. Brown, 39 F.3d 1574, 1576 (Fed. Cir. 1994).  
The veteran then selects the issues upon which he seeks to 
appeal to the Board, and specifies arguments relating to 
errors of fact or law made by the RO in reaching the 
determination being appealed.  The Board is obliged to 
consider all the arguments made by the veteran and to 
construe those arguments liberally in determining whether the 
veteran has raised any appealable issues.  See Smith v. 
Brown, 35 F.3d 1516, 1520 (Fed. Cir. 1994).

The Board must observe that the veteran requested an 
extension of the time to file a substantive appeal and that 
he asserts that he complied with the information provided 
with the statement of the case.  There was no deficiency of 
notice to the veteran, but he argues that a mitigating factor 
prevented the timely filing of his correspondence.  See Roy 
v. Brown, 5 Vet. App. 554, 556 (1993) and Jamias v. 
Derwinski, 2 Vet. App. 507, 509 (1992).  Thus, he stands on 
the October 11, 2002, correspondence as a timely filed 
request to extend the filing period. 

Upon review of the evidence, the Board concludes that the 
veteran filed an appeal of the March 5, 2001 rating decision 
in a timely manner.  The circumstances surrounding the 
submission of a request to extend the filing of a VA Form 9 
suggest he felt that there was substantial compliance with 
the law and regulations.  However, although the RO construed 
the mailing as a substantive appeal, the issue is whether the 
application to extend the filing period was timely.  He was 
furnished a statement of the case on August 15, 2002, which 
allowed him 60 days to complete his appeal within the 
applicable period.  38 C.F.R. § 20.302.

The RO after receipt of the October 2002 correspondence 
construed it as a substantive appeal and found it untimely.  
Thus, the RO in essence closed the appeal from the March 2001 
rating decision, as it implicitly did not treat the October 
11, 2002, correspondence as a valid request to extend the 
filing period.  Rowell v. Principi, 4 Vet. App. 9, 16-18 
(1993).  

The Board finds the veteran's correspondence received on 
October 16, 2002, was timely and that the substantive appeal 
was therefore timely filed, as the timely submitted request 
to extend the filing period was not acted on.  The Board must 
not overlook its obligation to construe liberally a 
claimant's submissions in the nonadversarial setting of the 
VA claims adjudication process.  The correspondence in 
question appears unambiguous in seeking to simply extend the 
filing period.  He was not a pro se appellant, but the Board 
is bound by the regulation that requires the appeal to be 
liberally construed.  See for example Verdon v. Brown, 8 Vet. 
App. 529, 533 (1996).  

The statement of the case did not offer any explanation 
regarding the conclusion that a representative's receipt of a 
required document does not meet the filing obligation with 
VA.  In any event, the veteran transmitted the document to 
his representative and the applicable regulations make no 
distinction between postmark date and facsimile transmission 
date.  Also, the mailing address on the representative's 
letterhead includes "VA Regional Office".  Thus the Board 
sees a reasonably based ambiguity in the filing rules.  

Accepting the transmission date as a postmark date would be 
sufficient to find a timely filed request for an extension of 
time. 

Moreover, the specific rule regarding the request for an 
extension simply states that the request must be made before 
the period expires which is somewhat different from a 
requirement that VA must receive the request prior to the 
expiration of the appeal period.  Furthermore the VA Form 9 
instructions refer to filing by mail and postmark date but 
the regulations language simply says the request must be made 
before the filing period expires and the Board does not read 
into the rule the express requirement that the RO must 
receive it within that period.  

Also, the RO made an effort to show that the document, if 
mailing was assumed, was not received within the period to 
presume it was postmarked prior to the expiration of the 
appeal period.  So, if the facsimile transmission date is not 
considered the equivalent of a postmark, and VA received the 
letter on October 16, 2002, without evidence of a postmark, 
it should not have counted the intervening weekend and 
holiday in computing the mailing date.  See 38 C.F.R. 
§§ 20.305(a), 20.306.

The Board may take judicial notice of facts not reasonably in 
dispute such as the calendar dates.  The Board may rely on 
information available to the public regarding facts not 
reasonably in dispute.  See for example Crain v. Principi, 17 
Vet. App. 182, 185 (2003).  Here the document without 
postmark was received on October 16, 2002, so excluding the 
preceding weekend and the Columbus Day holiday on October 14, 
allows for an alternative means to find a timely filed 
request to extend the filing period.  

It is this evidence that the Board finds in favor of the 
claim that a valid substantive appeal was filed.  The formal 
appeal was received within 30 days of the RO receipt of the 
request for extending the filing period, and a day after it 
mailed the veteran its determination letter.  Apparently the 
January 2004 RO letter was in response to the filing of this 
VA Form 9.  




Since there is no specified time period for extending the 
filing period, accepting the VA Form 9 filed in November 2002 
as timely would seem to be a reasonable application of the 
intending functioning of the appeal procedural framework.

The appellate process within VA is intended to be informal 
and nonadversarial, and regulations are intended to be 
liberally construed.  Under the "liberal manner" language, 
the October 11, 2002, document should be construed as a 
timely filed request to extend the period for filing a 
substantive appeal.  See for example McGhee v. Brown, 6 Vet. 
App. 414, 415 (1994) citing EF v. Derwinski, 1 Vet. App. 324, 
326 (1991); Myers, 1 Vet. App. at 129.  

It would seem inappropriate to place a hypertechnical 
reliance on any regulatory language or provision, or absence 
thereof, to defeat a longstanding claim on a procedural basis 
in the paternalistic, claimant friendly VA adjudication 
framework.  

In Morgan v. Principi, 16 Vet. App. 20 (2002) (aff'd on other 
grounds at 327 F.3d (Fed. Cir. 2003) the CAVC noted that 
although there is no statutory or regulatory provision that 
specifically applies to the extension of the one-year period 
(from the date of mailing of the notification of the adverse 
RO determination being appealed) for filing a Substantive 
Appeal (as opposed to the 60-day period that runs from the 
date of the mailing of the SOC), there is a general 
regulatory provision for granting extensions of time, which 
provides: Time limits within which claimants or beneficiaries 
are required to act to perfect a claim or challenge an 
adverse VA decision may be extended for good cause shown.

The Board is bound by the regulations.  However, it must be 
noted that the procedural rules are prescribed under the VA 
Secretary's general authority to issue such rules necessary 
and appropriate to carry out the applicable laws.  The 
"liberal manner" language is in keeping with the pro-
claimant nature of the VA adjudication system and the Board 
will adhere to the intend construction of the applicable 
rules.  


ORDER

A substantive appeal of the March 5, 2001, rating decision 
having been timely filed, the appeal is granted to this 
extent only.


REMAND

This claim must be afforded expeditious treatment by the 
Veterans Benefits Administration (VBA) AMC.  The law requires 
that all claims that are remanded by the Board or by the CAVC 
for additional development or other appropriate action must 
be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (codified at 38 U.S.C. §§ 5109B, 7112).

The CAVC has held that section 5103(a), as amended by the 
Veterans Claims Assistance Act of 2000 (VCAA) and § 3.159(b), 
as recently amended, require VA to inform a claimant of which 
evidence VA will provide and which evidence claimant is to 
provide, and remanding where VA failed to do so.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); see also 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).  

The RO issued a VCAA notice letter in connection with the 
veteran's claim of entitlement to an increased rating for 
PTSD in May 2004, based upon a conference held in July 2003 
with a RO Decision Review Officer.  He identified additional 
evidence in response to the RO letter.  

The veteran's most recent VA evaluation of his PTSD was a 
"psychological assessment" in August 2003, wherein the 
psychologist conducted a battery of tests in addition to an 
interview.  Prior to that he was last examined in October 
2000.  The Board finds that a contemporaneous comprehensive 
examination of the veteran would materially assist in the 
adjudication of his appeal in light of the additional 
development to obtain relevant records since the most recent 
evaluation.  



The Board observes that additional due process requirements 
may be applicable as a result of the enactment of the VCAA 
and its implementing regulations.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A and 5107 (West 2002) and 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the VBA AMC.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

Accordingly, the case is remanded to the VBA AMC for further 
action as follows:

1.  The VBA AMC should contact the 
veteran and request that he identify all 
healthcare providers, VA and non-VA, 
inpatient and outpatient, who have 
treated him for his PTSD and any 
psychiatric symptomatology recently.  He 
should be requested to complete and 
return the appropriate release forms so 
that VA can obtain any identified 
evidence.  All identified private 
treatment records should be requested 
directly from the healthcare providers.

Regardless of the veteran's response, the 
VBA AMC should obtain all outstanding VA 
treatment reports.  

All information which is not duplicative 
of evidence already received should be 
associated with the claims file.



2.  If the VBA AMC is unable to obtain 
any of the relevant records sought, it 
shall notify the veteran that it has been 
unable to obtain such records by 
identifying the specific records not 
obtained, explaining the efforts used to 
obtain those records, and describing any 
further action to be taken with respect 
to the claim.  VCAA, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2097-98 (2000) 
(codified at 38 U.S.C. § 5103A(b)(2)).

3.  The VBA AMC should arrange for a VA 
psychiatric examination of the veteran by 
a psychiatrist including on a 
contract/fee basis if necessary for the 
purpose of ascertaining the current 
nature and extent of severity of his 
service-connected PTSD.

The claims file and a separate copy of 
this remand must be made available to and 
reviewed by the examiner prior and 
pursuant to conduction and completion of 
the examination(s).  The examiner must 
annotate the examination report(s) that 
the claims file was in fact made 
available for review in conjunction with 
the examination(s).  Any further 
indicated special studies must be 
conducted.

The examiner should identify all of the 
veteran's associated symptomatology in 
order to determine the impairment caused 
by PTSD.  If there are other psychiatric 
disorders found, in addition to PTSD, the 
examiner should specify which symptoms 
are associated with each disorder(s).  If 
certain symptomatology cannot be 
dissociated from one disorder or another, 
it should be so indicated.  

If a psychiatric disorder(s) other than 
PTSD is or are found on examination, the 
examiner should offer an opinion as to 
whether any such disorder is causally or 
etiologically related to PTSD, and if not 
so related, whether the veteran's PTSD 
has any effect on the severity of any 
other psychiatric disorder(s).  Any 
necessary studies, including 
psychological testing, should be 
accomplished.

Following evaluation, the examiner should 
provide a numerical score on the Global 
Assessment of Functioning (GAF) Scale 
provided in the Diagnostic and 
Statistical Manual for Mental Disorders, 
in relation to the veteran's impairment 
from PTSD.  The examiner must include a 
definition of the numerical GAF score 
assigned, as it relates to the veteran's 
occupational and social impairment.  If 
the historical diagnosis of PTSD is 
changed following evaluation, the 
examiner should state whether the new 
diagnosis represents a progression of the 
prior diagnosis, correction of an error 
in the prior diagnosis, or development of 
a new and separate condition.

The examiner must express an opinion as 
to whether PTSD has rendered the veteran 
unemployable.

Any opinions expressed by the examiner 
must be accompanied by a complete 
rationale.

4.  Thereafter, the VBA AMC should review 
the claims file to ensure that all of the 
foregoing requested development has been 
completed.  

In particular, the VBA AMC should review 
the requested examination report(s) and 
required medical opinions to ensure that 
they are responsive to and in complete 
compliance with the directives of this 
remand and if they are not, the VBA AMC 
should implement corrective procedures.  
The Board errs as a matter of law when it 
fails to ensure compliance, and further 
remand will be mandated.  Stegall v. 
West, 11 Vet. App. 268 (1998).

5.  After undertaking any development 
deemed essential in addition to that 
specified above, the VBA AMC should 
readjudicate the claim of entitlement to 
an increased evaluation for PTSD.  In so 
doing, the VBA AMC should document its 
consideration of the applicability of 
38 C.F.R. § 3.321(b)(1) (2004).

If the benefit requested on appeal is not granted to the 
veteran's satisfaction, the VBA AMC should issue a 
supplemental statement of the case (SSOC).  The SSOC must 
contain notice of all relevant actions taken on the claim for 
benefits, to include a summary of the evidence and applicable 
law and regulations pertinent to the claim currently on 
appeal.  A reasonable period of time for a response should be 
afforded.  
Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the VBA AMC; however, the veteran is hereby notified that 
failure to report for any scheduled VA examination(s) without 
good cause shown may adversely affect the outcome of his 
claim for an increased evaluation, and may result in its 
denial.  38 C.F.R. § 3.655 (2004); Connolly v. Derwinski, 1 
Vet. App. 566 (1991).


	                        
____________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


